EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Spears on 10 March 2022.

The application has been amended as follows: 
Claim 3, line 2, please change “the link” to --at least one of the links of the plurality of links--.
Claim 3, line 3, please change each occurrence of “the link” to --the at least one of the links--.
Claim 5, line 1, please change “claim 5” to  --claim 1--.
Claim 12, line 1, please change “the link” to  --the at least one of the links of the plurality of links--.
Claim 14, line 1, please change “the link” to  --the at least one of the links of the plurality of links --.
Claim 15, line 1, please change “the link” to  --the at least one of the links of the plurality of links --.	
Claim 21, line 12, please change “the at least one link” to --at least one link of the plurality of links--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest an implantable restriction device including a plurality of beads, each bead including a housing, at least one magnet disposed around a passageway extending through the housing, a plurality of links joining the beads together, a parking feature coupled with at least one link and is configured to interact with a bead in order to consistently position the at least one link relative to the housing in a contracted state, in combination with the other claimed elements.
Regarding claim 17, the prior art of record does not disclose or suggest an implantable restriction device including a plurality of beads, each bead including a housing, at least one magnet disposed around a passageway, the passageway extending through the housing between a first orifice including a non-circular profile and a second orifice, a plurality of links joining the beads together, the plurality of links are operable to pivot relative to the first orifice and the second orifice when in an expanded configuration, in combination with the other claimed elements.
Regarding claim 21, the prior art of record does not disclose or suggest an implantable restriction device including a plurality of beads, each bead including a housing, at least one magnet disposed around a passageway, a plurality of links joining the beads together, a parking feature including a partitioning layer housed within the passageway to consistently position at least one link relative to the housing in a contracted configuration, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771